Title: Robert Smith to Francis James Jackson, 1 November 1809 (Abstract)
From: Smith, Robert
To: Jackson, Francis James


1 November 1809, Department of State. Jackson’s letter of 23 Oct. discloses that Erskine knew he lacked full authority to negotiate. “It necessarily follows, that the only credentials, yet presented by you, being the same with those presented by him, give you no authority” to make a binding agreement. In such circumstances, negotiations carried on by the U.S. “would not only be a departure from the principle of equality … but would moreover be a disregard of the precautions and of the self respect enjoined on the attention of the United States.” As to Jackson’s intimation that Smith realized Erskine was violating his instructions, asserts “this government had no such knowledge,” for if it had, “no such arrangement would have been entered into.” Warns that “it [is] my duty to apprize you, that such insinuations are inadmissible in the intercourse of a foreign minister with a government that understands what it owes to itself.”
